Title: From George Washington to Major General William Phillips, 6 November 1778
From: Washington, George
To: Phillips, William


  
    Sir
    Hd Qrs [Fredericksburg, N.Y.] 6th Novr 1778
  
I was favoured with your letter of the 29th Ulto by Captn Masters.
The several packets which he had in charge have been sent into New York, but from recent and particular resolves of congress I could not comply with your intention respecting Captn Masters’ interview with General Clinton—He has however made his application in writing for an exchange, and waits in this neighbourhood for his Excellencys answer.
Your cares for the troops of convention on their present march, are such as discover the attentive commander; while your expressions of politeness claim my personal respect. I shall endeavour during the continuance of their march to confine its inconveniences to such as are unavoidable, or that cannot be obviated by any arrangement of ours at this season of the year.
For this purpose I have appointed an officer of rank to attend the march and commissaries and quarter masters to meet the troops, with such other dispositions as appear necessary on the occasion.
I make no doubt but your officers will accommodate their minds to the change and conform the discipline of their soldiers to the prevention of disputes, either with their conductors, or the countries thro’ which they may travel.
The resolution of Congress directing the removal of the Convention troops to Charlottesville, includes in my opinion its officers under every description—And in this sentiment I have written to Major General Gates who now commands at Boston.
It is natural—the desire you express for a sight of your friends—for the settlement of private affairs—and a moment of free communication with those at a distance. but Sir the proposition which you have been pleased to prefer to me on this subject must come directly and in the first instance before congress. I have the honor to be Sir, with all due respect, Your most hble servt

  G.W.

 